Name: Commission Regulation (EEC) No 2966/89 of 29 September 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 89 Official Journal of the European Communities No L 281 / 109 COMMISSION REGULATION (EEC) No 2966/89 of 29 September 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 28 September 1989 ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular Article 14 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Regu ­ lation (EEC) No 1 579/74 of the Commission ( l0), as last amended by Regulation (EEC) No 1740/78 (n), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange- rates to be applied for the purposes of the common agricultural policy (% as last amended by Regu ­ lation (EEC) No 1 636/87 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION :Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2893/89 0 ; Article 1 Whereas Council Regulation (EEC) No 1906/87 (8) amended Council Regulation (EEC) No 2744/75 (') as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 2893/89 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 2 (2) OJ No L 274, 23. 9. 1989, p. 41 . (') OJ No L 166, 25. 6. 1976, p. 1 . (&lt;) OJ No L 177, 24. 6. 1989, p. 1 . This Regulation shall enter into force on 1 October 1989.H OJ No L 164, 24. 6. 1985, p. 1 . (*) OJ No L 153, 13 . 6 . 1987, p. 1 . O OJ No L 279, 28 . 9 . 1989, p. 16. ( ») OJ No L 182, 3. 7. 1987, p. 49 . (') OJ No L 281 , 1 . 11 . 1975, p. 65. H OJ No L 168, 25 . 6. 1974, p. 7. (") OJ No L 202, 26 . 7. 1978, p. 8 . No L 281 / 110 Official Journal of the European Communities 30 . 9 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1989. For the Commission Ray MAC SHARRY Member of the Commission 30 . 9. 89 Official Journal of the European Communities No L 281 / 111 ANNEX to die Commission Regulation of 29 September 1989 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 0714 10 10 (') 39,06 110,52 115,35 0714 10 91 36,04 110,52 112,33 0714 10 99 39,06 110,52 115,35 0714 90 11 36,04 110,52 0 112,33 0714 90 19 39,06 1 10,52 (3) 115,35 1102 20 10 38,40 220,64 226,68 1102 20 90 21,36 125,03 128,05 1102 30 00 3,02 116,66 119,68 1102 90 10 70,91 202,19 208,23 1102 90 30 55,43 186,16 192,20 1103 12 00 55,43 186,16 192,20 1103 13 11 38,40 220,64 226,68 1103 13 19 38,40 220,64 226,68 1103 13 90 21,36 125,03 128,05 1103 14 00 3,02 116,66 119,68 1103 19 10 87,71 209,25 215,29 1103 19 30 70,91 202,19 208,23 1103 21 00 37,74 199,37 205,41 1103 29 10 87,71 209,25 215,29 1103 29 20 70,91 202,19 208,23 1103 29 30 55,43 186,16 192,20 1103 29 40 38,40 220,64 226,68 1103 29 50 3,02 116,66 119,68 110411 10 39,78 114,58 117,60 110411 90 78,12 224,66 230,70 1104 12 10 / 31,01 105,49 108,51 1104 12 90 60,92 206,84 212,88 1104 19 10 37,74 199,37 205,41 1104 19 30 87,71 209,25 215,29 1104 19 50 38,40 220,64 226,68 1104 19 91 6,04 198,11 204,15 1104 21 10 60,68 179,73 182,75 1104 21 30 60,68 179,73 182,75 1104 21 50 96,14 280,83 286,87 1104 21 90 39,78 114,58 117,60 1104 2210 10 (') 31,01 105,49 108,51 1104 22 10 90 (l0) 52,41 : 186,16 189,18 1104 22 30 52,41 186,16 189,18 1104 22 50 46,92 165,47 168,49 1104 22 90 31,01 105,49 108,51 No L 281 / 112 Official journal of the European Communities 30. 9 . 89 (ECU/ton tie) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 23 10 31,79 196,13 199,15 1104 23 30 31,79 196,13 199,15 1104 23 90 2136 125,03 128,05 1104 29 10*10 O 26,44 147,31 150,33 1104 29 10*20 0 63,36 154,61 157,63 1 104 29 30*10 (4) 31,20 177,22 180,24 1104 29 30*20 0 75,61 186,00 189,02 1 104 29 30*40 O 60,65 197,06 200,08 1104 29 91 20,98 112,98 116,00 1104 29 95 49,30 118,58 121,60 1104 30 10 19,25 83,07 89,11 1104 30 90 19,53 91,94 97,98 1106 20 10 39,06 108,70 (3) 115,35 1106 20 91 49,50 193,72 (3) 217,90 1106 20 99 49,50 1 93,72 (3) 217,90 1107 10 11 42,23 197,15 208,03 1107 10 19 34,30 147,31 158,19 1107 10 91 75,03 199,95 210,83 (2) 1107 10 99 58,81 149,40 160,28 1107 20 00 66,74 174,11 184,99 (2) 1108 11 00 59,29 243,67 264,22 1108 12 00 49,50 197,35 217,90 1108 13 00 49,50 197,35 217,90 1108 14 00 49,50 98,67 217,90 1 108 19 10 30,83 167,29 198,12 1108 19 90 49,50 98,67 (3) 217,90 1109 00 00 251,78 443,04 624,38 1702 30 51 134,48 257,42 354,14 1702 30 59 95,44 197,35 263,84 1702 30 91 134,48 257,42 354,14 1702 30 99 95,44 197,35 263,84 1702 40 90 95,44 197,35 263,84 1702 90 50 95,44 197,35 263,84 1702 90 75 136,28 269,68 366,40 1702 90 79 94,00 187,55 254,04 2106 90 55 95,44 197,35 263,84 2302 10 10 16,03 48,82 54,82 2302 10 90 27,49 104,61 110,61 2302 20 10 16,03 48,82 54,82 230220 90 27,49 104,61 110,61 2302 30 10 16,03 48,82 54,82 2302 30 90 27,49 104,61 110,61 2302 40 10 16,A3 48,82 54,82 2302 40 90 27,49 104,61 110,61 2303 10 11 217,30 245,16 426,50 30 . 9 . 89 Official Journal of the European Communities No L 281 /113 (') 6% ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9 . 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. 0 In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 9011 and 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. 1 O TARIC code : wheat. 0 TARIC code : rye. 0 TARIC code : sorghum. (") TARIC code : clipped oats. ( I0) TARIC code : CN code 11042210, other than 'clipped oats'.